DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/14/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “Regarding the particulars of the 35 USC 102 rejection, Applicant respectfully notes that the cited and relied upon Hebel reference does not disclose ( or even suggest) the specific features of "generating, by the sender module, a semantic encoding of a semantically meaningful sentence comprising a plurality of symbols representative of the input data, each of the symbols being a discrete representation correlated to at least a portion of the input data, a vocabulary for the sentence being defined by a sequence of a predefined number of the symbols, and a length of the sentence being predetermined, the sentence generated comprising the symbols capturing a grammar underlying the generated sentence based on a latent distribution of the input data".”
Examiner notes that the claims and the Specification provide that certain data (such as standard constructs in image and video) can be described as a sentence having a predetermined number of symbols as claimed, but the claims do not limit the particular data structures to which this is applied.  Prior art provides specific examples of the claimed features consistent with the Specification.
Applicant argues:  “Applicant notes that Hebel explicitly discloses a Amendment and  "video signal", not the claimed "the input data being at least one of an image".”
Examiner notes that a video signal encodes a series of images and thus comprises “data being at least one of an image,” which is also confirmed by the limitations of Claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140119454 to Hebel (“Hebel”) in view of US 6798914 Nanni (“Nanni”)also cited in an IDS.
Regarding Claim 1:  “A computer-implemented method, the method comprising:
receiving input data by an encoder, the encoder [being a neural network and] reducing a dimensionality of the received data;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “reducing dimensionality of the received data” embodies compression or other reduction in the amount of data.  See Specification, Paragraph 34.  This is known in prior art  “Video signals provided between devices are often encoded using one or more of a variety of encoding and/or compression techniques, and video signals are typically encoded in a manner to be decoded in accordance with a particular standard, such as MPEG-2, MPEG-4, and H.264/MPEG-4 Part 10. By encoding video or other media signals, then decoding the received signals, the amount of data needed to be transmitted between devices may be significantly reduced.”  Hebel, Paragraph 2 and encoder components that compress the data in Fig. 4.)
receiving, by a sender module, the reduced dimensionality data;  (“Video signals provided [sent] between devices are often encoded using one or more of a variety of encoding and/or compression techniques, and video signals are typically encoded in a manner to be decoded in accordance with a particular standard, such as MPEG-2, MPEG-4, and H.264/MPEG-4 Part 10.”  Hebel 
generating, by the sender module, a semantic encoding of a semantically meaningful sentence comprising a plurality of symbols representative of the input data, each of the symbols being a discrete representation correlated to at least a portion of the input data, a vocabulary for the sentence being defined by a sequence of a predefined number of the symbols, and a length of the sentence being predetermined, the sentence generated comprising the symbols capturing a grammar underlying the generated sentence based on a latent distribution of the input data;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (a) Applicant has recognized that standard “explainable image semantics within a discrete symbol space. In some regards similar to speech and language” and thus can be described and sentences comprising a predetermined number of symbols (Specification, Paragraph 15), and (b) in this context, “a semantically meaningful sentence comprising a plurality of symbols” can describe a block (or another partition) of video or image data, where the data elements of the block are encoded using entropy symbols.    
Prior art teaches this example:  “As known, syntax elements generally refer to symbols that may be used in a bitstream to provide a compressed representation [a semantically meaningful sentence comprising a plurality of symbols] of a video signal. Syntax elements may include one or more elements of a video signal having syntax in accordance with one or more coding standards, such as but not limited to transform coefficients, motion vectors, modes, and may occur at various levels of a syntax hierarchy ( e.g. sequence, frame, or block).”  Hebel, Paragraph 15.  In particular, see the example where “the encoder 100 may include an entropy encoder, such as a vanable-length coding encoder (e.g., Huffman encoder, CAVLC, or CABAC encoder), and/or may be configured to encode data, for instance at a macroblock level,” which are standard methods for transforming partitions of video data into an arrangement of a particular number of symbols.  Hebel, Paragraph 13.)
receiving, by a receiver module, the sentence comprising the plurality of discrete symbols;  (“The encoded data 620 provided from the communications link may be received by a receiver 622 that may include or be coupled to a decoder. The decoder may decode the encoded data 620 to provide one or more media outputs, with the media output 604 shown in FIG. 6.”  Hebel Paragraph 58 and Figs. 6-7  See generation of the sentence comprising the plurality of discrete symbols above.)
generating, by the receiver module based on the received sentence, continuous data by the receiver module; … receiving, by a decoder, the continuous data from the receiver module,     (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, continuous data can be exemplified as a bitstream.  Prior art teaches this:  “The encoded bitstream may be provided to a decoder”  Hebel, Paragraph 13.  “The decoder may decode the encoded data 620 to provide one or more media 
generating an output, by the decoder based on the continuous data, the output including a recreation of the input data.”  (“The decoder may decode the encoded data 620 to provide one or more media outputs, with the media output 604 shown in FIG. 6.”  Hebel Paragraph 58 and Figs. 6-7.)
Hebel does not teach “the encoder being a neural network … the decoder being a neural network.”
Nanni teaches the above claim features in the context of performing entropy encoding in a video signal encoding:  See replacing Huffman encoding (as in Hebel above) “by neural-network-based code symbolics; that is, these techniques are used to perform pattern recognition and encoding.”   Nanni, Column 3, lines 18-43.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Hebel to substitute a neural network based algorithm for a conventional Huffman recursive entropy coding as taught in Nanni, so that “only a single pass over the input data is required … by both the encoder and the decoder”.  Nanni, Column 3, lines 18-43.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, 
	
Regarding Claim 2:  “The method of claim 1, wherein the input data is at least one of an image, textual data, video, and auditory data.”  (“Video or other media signals may be used”  Hebel, Paragraph 2.)
Regarding Claim 3:  “The method of claim 1, wherein the sender module implements backpropagation on the received input data using a process to at least approximate differential data.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, backpropagation generally refers to an optimization technique for choosing coefficients [differential data] used by the compression method based on [backpropagation using] the overall cost measure of the output.  See Specification, Paragraph 12.  Prior art teaches such an embodiment:  “The use of trellis optimization techniques is common in video encoding, … Because the coefficients are entropy encoded, a decision in one coefficient may impact the cost (e.g. the bits) of another coefficient. … The path considered optimal may then be the one that results in minimization of the overall cost, e.g.”  Hebel, Paragraph 18 and the backpropagation network in Fig. 2.)
Regarding Claim 4:  “The method of claim 1, wherein each of the symbols are discrete representations correlated to at least a portion of the input data.
Regarding Claim 5:  “The method of claim 1, wherein the sender module is implemented, at least in part, by a Long Short-Term Memory network.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “Long Short-Term Memory network” can be characterized by having feedback for processing the blocks of data, such as blocks of data in a video.  See https://en.wikipedia.org/wiki/Long_short-term_memory.   Note that in the prior art, the Optimizer 452 is located inside a video coding network having both forward and feedback data flow for processing successive blocks of video.  See Hebel, Fig. 3.)
Regarding Claim 6:  “The method of claim 1, wherein the sentence comprising the plurality of symbols representative of the input data further includes a hierarchical representation of the input data.”  (“Syntax elements may include one or more elements of a video signal having syntax in accordance with one or more coding standards, such as but not limited to transform coefficients, motion vectors, modes, and may occur at various levels of a syntax hierarchy ( e.g. sequence, frame, or block)”  Hebel, Paragraph 15.)
Regarding Claim 7:  “The method of claim 1, wherein the sender module and the receiver module are sematically grounded with respect to each other.”  (“video signals are typically encoded in a manner [sematically grounded] to be decoded in accordance with a particular standard, such as MPEG-2, MPEG-4, and H.264/MPEG-4 Part 10.”  Hebel, Paragraph 2.)
Regarding Claim 8:  “The method of claim 2, wherein the input data is at least one of the image and the video and the generating of the output includes reconstructing the at least one of the image and the video of the input data from the continuous data.”  (“Video signals provided between devices are often encoded using one or more of a variety of encoding and/or compression techniques, and video signals are typically encoded in a manner to be decoded in accordance with a particular standard, such as MPEG-2, MPEG-4, and H.264/MPEG-4 Part 10.”  Hebel, Paragraph 2.)
Regarding Claim 9:  “The method of claim 2, wherein the generating of the plurality of symbols representative of the input data of at least one of the image and the video compresses the image and the video.”  (“Video signals provided between devices are often encoded using one or more of a variety of encoding and/or compression techniques, and video signals are typically encoded in a manner to be decoded in accordance with a particular standard, such as MPEG-2, MPEG-4, and H.264/MPEG-4 Part 10.”  Hebel, Paragraph 2.)
Claim 10:  “A system” is rejected for reasons stated for Claim 1, and because prior art teaches:  “a memory storing processor-executable instructions; and a processor to execute the processor-executable instructions, within an integrated development environment application, to cause the system to: …”  (“The encoder 100 may include one or more logic circuits, control logic, logic gates, processors, memory, and/or any combination or sub-combination of the same, and may be configured to encode and/or compress a video signal using one or more encoding techniques, examples of which will be described further below.”  Hebel, Paragraphs 12-13, 39.)
Claims 11-18 are rejected for reasons stated for Claims 2-9 in view of the Claim 10 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483